As filed with the Securities and Exchange Commission October 27, 2015 File Nos. 333-188521 and 811-22842 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 39 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 42 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Alison Fuller Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, D.C.20006-2652 Copies to: Zachary Tackett Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X ]on November 23, 2015 pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) [ X ]this post-effective amendment designates a new effective date for a previously filed post-effectiveamendment. FORUM FUNDS II CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the Gurtin California Municipal Intermediate Value Fund and the Gurtin National Municipal Intermediate Value Fund is incorporated herein by reference to Post-Effective Amendment No. 36 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on August 14, 2015, accession number 0001435109-15-000770 (“PEA No. 36”). Part B:The Statement of Additional Information for the Gurtin California Municipal Intermediate Value Fund and the Gurtin National Municipal Intermediate Value Fund is incorporated herein by reference to PEA No. 36. Part C:Incorporated herein by reference to PEA No. 36. Signature Page Explanatory Note This Post-Effective Amendment No. 39 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until November 23, 2015, the effectiveness of the registration statement for the Gurtin California Municipal Intermediate Value Fund and the Gurtin National Municipal Intermediate Value Fund, filed in Post-Effective Amendment No. 36 on August 14, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act and has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine on October 27, 2015. Forum Funds II /s/ Jessica Chase Jessica Chase, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated onOctober 27, 2015. (a) Principal Executive Officer /s/ Jessica Chase Jessica Chase Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees /s/ Stacey E. Hong Stacey E. Hong, Trustee John Y. Keffer, Trustee* David Tucker, Trustee* Mark Moyer, Trustee* Jennifer Brown-Stradley, Trustee* By: /s/ Zachary R. Tackett Zachary R. Tackett As Attorney-in-fact * Pursuant to powers of attorney previously filed.
